BARFIELD, Judge.
William Lester Felder appeals his convictions and sentences for armed robbery, use of a firearm during commission of a felony and possession of a firearm by a convicted felon.
The trial court erred in giving an instruction on flight, and the prosecutor’s question to defendant on his failure to disclose an alibi to the investigator during interrogation in derogation of his right to remain silent was improper. Because these matters improperly involved the defendant’s character and conduct, their effect was so pervasive that a new trial must be held on all charges.
It is not necessary for us to address the remaining issue since the defendant can bring the question of severance to the trial court before the new trial.
The case is REVERSED and REMANDED to the trial court for a new trial.
ERVIN and WIGGINTON, JJ., concur.